SHAW, J.
I concur in the foregoing, and add the following: The code provides that, if the proceeds of the mortgaged property are insufficient to pay the amount due the plaintiff, “judgment must then be docketed by the clerk . . . . against the defendant or defendants personally liable for the debt, and it becomes a lien on the real estate of such judgment debtor, as in other cases in which execution may be issued”: Code Civ. Proc., sec. 726. The docketing of a judgment is a proceeding, ministerial in character, which cannot occur until there is a judgment rendered. It is not *202the making or giving of a judgment. It is the act of a mere clerk, and it necessarily implies the pre-existence of the judgment to be docketed. In this state the docketing must not only await the rendition of the judgment, but, according to the dircetions of the code, it is to be done after the filing of the judgment-roll, which takes place after the judgment is entered: Code Civ. Proc., sec. 671. The direction in section 726 that a clerk must docket a' judgment for the deficiency indicates that there must be an existing judgment of the court declaring, at least, the existence of a personal liability, the amount thereof, and the persons from whom and to whom the same is due. Neither findings, conclusions of law, nor recitals will suffice.